Case 1:18-cv-05361-PAE Document 119 Filed 05/22/19 Page 1 of

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: Pp
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _s[dzf\a_ |
xX
IN RE: :
: 16-MD-2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION: 16-MC-2704 (PAE)
This Document Relates to All Actions ; ORDER NO, 71
x

 

PAUL A. ENGELMAYER, District Judge:

Due to a scheduling conflict, the Court adjourns the telephone conference currently
scheduled for Wednesday, June 5, 2019 at 9:00 a.m. to 10:00 a.m. that same day. The Court
directs lead counsel for plaintiffs to provide the Court and the defense with a dial-in number for
the call. The Court apologizes to counsel for any inconvenience caused by the serial
adjustments of the date and time of this call.

SO ORDERED.

Pauk A Eawl,

Paul A. Engelmayer
United States District wie

Dated: May 22, 2019
New York, New York
